MEMORANDUM **
Ramesh Kumar, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals (BIA) affirming the denial by an immigration judge (IJ) of his application for asylum, withholding of removal and protection under the Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition in part and dismiss it in part.
Where the BIA adopts and affirms the decision of the IJ, we review the decision of the IJ as the final agency determination. See Smolniakova v. Gonzales, 422 F.3d 1037, 1044 (9th Cir.2005).
We review an adverse credibility finding under the substantial evidence standard and may reverse only if the evidence compels a contrary conclusion. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004).
Substantial evidence supports the IJ’s adverse credibility finding. Kumar testi*797fied that his declaration was in his own words, but the declaration contains descriptions that are almost identical to a public source news article about the events leading up to Kumar’s asserted arrest. This issue goes to the heart of Kumar’s claim and supports the IJ’s adverse credibility finding. See Li v. Ashcroft, 378 F.3d 959, 962, 964 (9th Cir.2004). Kumar has not shown that the evidence compels a contrary conclusion. See Malhi v. I.N.S., 336 F.3d 989, 993 (9th Cir.2003).
In the absence of credible testimony, Kumar did not establish eligibility for asylum, withholding of removal or CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
We lack jurisdiction to review Kumar’s arguments concerning procedural due process violations and ineffective assistance of counsel. Kumar failed to exhaust his administrative remedies as to these issues because he did not raise them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.